Case 2:20-cv-01192 Document 1-2 Filed 02/06/20 Page 1 of 7 Page ID #:10




                       Exhibit
                                 2
Case 2:20-cv-01192 Document 1-2 Filed 02/06/20 Page 2 of 7 Page ID #:11
Case 2:20-cv-01192 Document 1-2 Filed 02/06/20 Page 3 of 7 Page ID #:12
Case 2:20-cv-01192 Document 1-2 Filed 02/06/20 Page 4 of 7 Page ID #:13
Case 2:20-cv-01192 Document 1-2 Filed 02/06/20 Page 5 of 7 Page ID #:14
Case 2:20-cv-01192 Document 1-2 Filed 02/06/20 Page 6 of 7 Page ID #:15
Case 2:20-cv-01192 Document 1-2 Filed 02/06/20 Page 7 of 7 Page ID #:16
